Citation Nr: 1544550	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-37 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a psychiatric disorder, to include anxiety.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a low back disorder

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for a cervical spine disorder.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to April 1953.  He is the recipient of the Combat Infantry Badge (CIB).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to service connection for bilateral hearing loss, tinnitus, degenerative joint disease of the lumbar spine, a cervical spine disorder, and duodenal ulcer and antral gastritis, possible amebiasis psychophysiologic gastrointestinal reaction, also claimed as gastroesophageal reflux disease.  The RO also denied the Veteran's petition to reopen his claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety reaction, a nervous disorder, and depression.

Jurisdiction of this case is with the RO in San Juan, Puerto Rico.  

On his August 2015 Appellate Brief Presentation, the Veteran, through his representative, contended that he was entitled to a higher disability rating for his service-connected fracture of his right wrist.  As this issue is not currently on appeal before the Board, it is referred to the RO for appropriate action.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

While the Veteran filed a claim for GERD, the RO, in its December 2009 rating decision, framed the issue as a claim for entitlement to service connection for a duodenal ulcer and antral gastritis, possible amebiasis psycho physiologic gastrointestinal reaction, also claimed as GERD.  The Board notes that the Veteran was denied for entitlement to service connection for duodenal ulcer and antral gastritis possible amebiasis psychophysiologic gastrointestinal reaction in the 1950's.  The Veteran is currently service-connected for trichuriaris ankylostomiasis.  The Board notes that the Veteran has claimed entitlement to service connection for several disorders with associated gastrointestinal symptoms.  The Federal Circuit held that a claim for one diagnosed disease cannot be prejudiced by a prior claim for a different diagnosed disease or injury. Rather, the two claims must be considered independently. See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, the Board finds that the Veteran's current claim for entitlement to service connection for GERD is independent of any earlier claim for disorders associated with gastrointestinal symptoms.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disorder, bilateral hearing loss, tinnitus, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied the Veteran's original claim of service connection for a low back disorder in a February 1954 rating decision; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2. Since the February 1954 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial of entitlement to service connection for a low back disorder, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.

3.  The RO denied the Veteran's original claim of service connection for anxiety reaction in an October 1964 rating decision; the Veteran filed a notice of disagreement in February 1965 and was provided with a statement of the case that same month; however, the Veteran did not timely perfect his appeal.

4.  Since the October 1964 rating decision, the evidence that has been received is either cumulative or redundant of evidence of record at the time of the prior denial of entitlement to service connection for a psychiatric disorder, to include anxiety, and does not relate to unestablished facts necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

5.  The evidence of record does not reflect that the Veteran had a current cervical spine disorder related to service.


CONCLUSIONS OF LAW

1.  The February 1954 rating decision denying service connection for a low back disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  As evidence received since February 1954 is new and material with regard to the Veteran's claim for entitlement to service connection for a low back disorder, that claim is reopened. 38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2015).

3.  The October 1964 rating decision denying service connection for anxiety reaction is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  As evidence received since October 1964 is not new and material with regard to the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include anxiety, that claim is not reopened. 38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2015).

5.  The criteria for service connection for a cervical spine disorder have not been met. 38 U.S.C.A.§§ 101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims to reopen, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2015), and any applicable legal precedent.

VA's General Counsel has held that Kent, 20 Vet App. 1 (2006), is no longer controlling precedent insofar as it required case-specific notice in applications to reopen previously denied claims (i.e., new and material evidence). See VAOPGCPREC 6-2014 (Nov. 21, 2014). In addition, the Federal Circuit has held that in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required 'to explain what 'new and material evidence' means.' Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

In a pre-adjudication letter dated in October 2009, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess and the remaining requirements under Kent. Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim. Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
	
Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Veteran was not afforded a VA examination for his claimed neck disorder; however, as there is no competent evidence of current diagnosis or symptoms of a cervical spine disorder, a VA examination is not necessary. See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).

With respect to the petition to reopen the claim for entitlement to service connection for a psychiatric disorder, to include anxiety, the Board notes that VA is not required to provide a medical examination to a Veteran seeking to reopen a previously and finally disallowed claim unless new and material has been presented. Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); cf. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim). The Veteran in this case is not entitled to a VA examination as new and material evidence was not submitted and, as discussed further below, does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for a psychiatric disorder, to include anxiety, even with VA's assistance. Shade, 24 Vet. App. at 116-18.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Claims to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen). The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

[T]he phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence. Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim." Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). New and material evidence is not required as to each previously unproven element of a claim. Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. If the McLendon standard is met, the claim should be reopened. See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the new and material analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).
Low back disorder 

The RO denied the Veteran's claim for service connection for a back disorder in February 1954, finding that there was no evidence of treatment for his back in records available at that time.  A January 1954 VA examination report reflected that the Veteran's spine had no deformity, spasticity, or pain on coughing.  There was full range of motion. X-ray of lumbar spine revealed some straightening of the normal lumbar lordotic curve.  The RO noted that the Veteran had postural low back strain, which was a constitutional or developmental abnormality and not a disability under the law.

New and material evidence addressing this basis for denial and raising a reasonable possibility of a favorable outcome is required to reopen the claim. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since February 1954, substantial pertinent evidence has been added to the claims file, as follows.  An August 2006 VA medical record reflects a diagnosis of degenerative joint disease of the lumbar spine.  The Board finds that this evidence is new because it was not before the adjudicator in February 1954. The Board also finds that the new evidence is material because it raises a reasonable possibility of substantiating the claim denied on the last adjudication in February 1954. This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary. See Shade, 24 Vet. App. 110. The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a low back disorder. Hence, the appeal to this extent is granted.

Psychiatric disorder, to include anxiety

The RO denied the Veteran's claim for service connection for anxiety reaction in October 1964, finding that there was no evidence of treatment for a psychiatric disorder in records available at that time.  The RO noted that the Veteran had been diagnosed with acute anxiety state with cardiac neurosis, but that there was no evidence of a neuropsychiatric disorder in service. New and material evidence addressing this basis for denial and raising a reasonable possibility of a favorable outcome is required to reopen the claim. 

Since October 1964, new evidence has been added to the claims file; however, none of the new evidence of record raises the possibility of substantiating the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include anxiety.  New evidence includes VA and private medical records, and various submissions from the Veteran concerning his claims on appeal.  The new private medical records are in regard to the Veteran's gastrointestinal disorders and are not relevant to the claim.  New VA medical records reflect treatment for a variety of disorders, but do not show any treatment or diagnosis of anxiety.  A March 2006 depression screen was negative.  A January 2007 VA medical record reflected negative screenings for posttraumatic stress disorder and depression.  The examiner noted that the Veteran did not have major depressive disorder.  A September 2009 VA medical record reflected a negative neuropsychiatry screen, which included depression.  The Board finds that this evidence is new because it was not before the adjudicator in October 1964.  However, these records do not provide any evidence in support of the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include depression and anxiety.  The Board notes that the Veteran has also submitted statements in support of his claim; however, the Veteran's statements are broad, conclusory statements that he has anxiety related to service and are duplicative of evidence that was on record at the time of the earlier rating decision.  As such, none of the new evidence raises a reasonable possibility of substantiating the claim denied on the last adjudication in October 1964.  This evidence is not consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary. See Shade, 24 Vet. App. 110. The Board accordingly finds that new and material evidence has not been received to reopen the claim of service connection for a psychiatric disorder.  Hence, the appeal is denied.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Cervical spine disorder 

The Veteran has contended that he had a cervical spine disorder related to service.

The Board notes that, in order to prevail on a claim for entitlement to service connection, a current diagnosis must be reflected in the evidence of record.  Brammer, McLain.  In this case, the evidence of record does not reflect that the Veteran has a current diagnosis of a neck or cervical spine disability.  While the Veteran is certainly competent to report symptoms of a neck disorder, including pain and limitation of motion, the records includes only broad, conclusory statements by the Veteran that he has a cervical disorder related to service.  These statements do not provide probative evidence to support his claim.

Without evidence of a current disability, there is no basis upon which to grant entitlement to service connection.  As such, the claim for entitlement to service connection for a cervical spine disorder is denied.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER
 
As new and material evidence has been received to reopen the service connection claim for a low back disorder, to this extent only, the appeal is granted.

As new and material evidence has not been received to reopen the service connection claim for a psychiatric disorder, to include anxiety, the appeal is denied.

Service connection for a cervical spine disorder is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran has claimed that he has GERD related to medication taken for his service-connected right wrist disability.  When determining service connection, all theories of entitlement must be considered. Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such, the Board will address the Veteran's claim for service connection for GERD on a direct basis and as secondary to his service-connected trichuriaris ankylostomiasis.  The Board finds that, given the evidence of record is unclear as to whether the Veteran's GERD is directly related to service or is secondary to his service-connected trichuriaris, ankylostomiasis.

The Veteran was exposed to numerous instances of hazardous noise in service as conceded by the VA based on his receipt of his CIB. See DD214. The Veteran contends that he has hearing loss and tinnitus as a result from exposure to combat noise. The Board finds that the Veteran engaged in combat with the enemy, and noise exposure is consistent with the circumstances, conditions, and hardships of such service. Therefore, relevant to this case is the relaxed evidentiary standard of proof afforded combat Veterans under 38 U.S.C.A. § 1154(b).  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  That statutory provision directs that, when a disability is alleged to have been incurred or aggravated in combat, this element may be met through satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of a Veteran's verified combat service, even when there is no official record of the incident.  Id.  Significantly, however, 38 U.S.C.A. § 1154(b) does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be attributed. See id.

The U.S. Court of Appeals for the Federal Circuit further clarified that the section 1154(b) presumption can be used not just to show the incurrence of an event or injury, but to show that a Veteran incurred a permanent disability in service. Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012). In such cases, it may be far easier for a Veteran to establish that there was a nexus between military service and the disability with which he or she was afflicted after leaving the military. Id. Instead of attempting to establish that the injury suffered while in the military led to a disability following his service, a Veteran 'would only have had to show that the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty.' Id. Notwithstanding, the Federal Circuit explained that '[e]ven when the section 1154(b) combat presumption applies, a 'Veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'' Id. at n. 9. Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus. See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ('Section 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected.').
 
Here, the Veteran has not been provided with a VA examination to determine whether he has a hearing loss pursuant to VA regulations or tinnitus related to service.  The Board finds that the Veteran should be provided with such examination.

The Veteran has contended that he has a back disability related to service.  He has a current diagnosis of degenerative joint disease of the lumbar spine.  As such, he should be provided with a VA examination to determine whether he his current back disability is related to service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the etiology of GERD.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's GERD had its onset in service, or is otherwise the result of a disease or injury in service; and 

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's GERD has been (i) caused (in whole or in part) or (ii) aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected trichuriaris ankylostomiasis.

If the Veteran's GERD has been aggravated by his service-connected trichuriaris ankylostomiasis, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  Schedule the Veteran for a VA audiological examination to determine the etiology of any hearing loss and tinnitus.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any hearing loss or tinnitus the Veteran has now are related to the presumed acoustic trauma and/or presumed hearing loss and tinnitus he experienced in service (i.e., that it was a chronic condition that persisted in the years following his active duty).  In rendering this opinion, the examiner must assume as true that the Veteran was in fact exposed to acoustic trauma and he experienced bilateral hearing loss and tinnitus during service.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the etiology of a lumbar spine disorder.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any lumbar spine disorder was caused by or is etiologically related to any incident of active duty.  The examiner must address the Veteran's complaints of back pain in 1954.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a back disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


